COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-05-147-CV
 
 
IN THE INTEREST OF F.S., A MINOR CHILD
 
 
                                               ----------
             FROM THE 393RD DISTRICT
COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered
appellant=s AMotion To Consider Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
 
 
PANEL F: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: March 23, 2006




[1]See Tex. R. App. P. 47.4.